
	
		II
		112th CONGRESS
		1st Session
		S. 860
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure that methodologies and technologies used by the
		  Bureau of Customs and Border Protection to screen for and detect the presence
		  of chemical, nuclear, biological, and radiological weapons in municipal solid
		  waste are as effective as the methodologies and technologies used by the Bureau
		  to screen for those materials in other items of commerce entering the United
		  States through commercial motor vehicle transport.
	
	
		1.Screening of municipal solid
			 waste
			(a)DefinitionsIn
			 this section:
				(1)BureauThe
			 term Bureau means the Bureau of Customs and Border
			 Protection.
				(2)Commercial
			 motor vehicleThe term commercial motor vehicle has
			 the meaning given the term in section 31101 of title 49, United States
			 Code.
				(3)CommissionerThe
			 term Commissioner means the Commissioner of the Bureau.
				(4)Municipal solid
			 wasteThe term municipal solid waste includes sludge
			 (as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C.
			 6903)).
				(b)Reports to
			 CongressNot later than 90 days after the date of enactment of
			 this Act, the Commissioner shall submit to Congress a report that—
				(1)indicates whether
			 the methodologies and technologies used by the Bureau to screen for and detect
			 the presence of chemical, nuclear, biological, and radiological weapons in
			 municipal solid waste are as effective as the methodologies and technologies
			 used by the Bureau to screen for those materials in other items of commerce
			 entering the United States through commercial motor vehicle transport;
			 and
				(2)if the report
			 indicates that the methodologies and technologies used to screen municipal
			 solid waste are less effective than those used to screen other items of
			 commerce, identifies the actions that the Bureau will take to achieve the same
			 level of effectiveness in the screening of municipal solid waste, including
			 actions necessary to meet the need for additional screening
			 technologies.
				(c)Impact on
			 Commercial Motor VehiclesIf the Commissioner fails to fully
			 implement an action identified under subsection (b)(2) before the earlier of
			 the date that is 180 days after the date on which the report under subsection
			 (b) is required to be submitted or the date that is 180 days after the date on
			 which the report is submitted, the Secretary shall deny entry into the United
			 States of any commercial motor vehicle carrying municipal solid waste until the
			 Secretary certifies to Congress that the methodologies and technologies used by
			 the Bureau to screen for and detect the presence of chemical, nuclear,
			 biological, and radiological weapons in municipal solid waste are as effective
			 as the methodologies and technologies used by the Bureau to screen for those
			 materials in other items of commerce entering into the United States through
			 commercial motor vehicle transport.
			
